Citation Nr: 1537332	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  09-02 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel







INTRODUCTION

The Veteran had active service from February 1989 through November 2007.
This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2008 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was remanded in May 2012 to request additional private and VA treatment examinations records, as well as a new VA examination.


FINDING OF FACT

Resolving all doubt in his favor, the Veteran's current hip bursitis developed while he was in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hip bursitis have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the claim for service connection for hip bursitis, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Merits of the Claim

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran contends that he suffered from right hip pain in service that has continued to the present day.  

The in-service medical board evaluation summaries dated May 2007 and August 2007 indicate that the Veteran complained of right hip pain for years while in service and diagnosed the Veteran with right hip bursitis.  Therefore, the requirement for an in-service disability has been met.  38 C.F.R. §3.303.

An x-ray from a May 2009 VA examination showed no evidence of fracture or dislocation.  The examiner diagnosed right hip bursitis with no objective findings to support the diagnosis.  However, no magnetic resonance imaging (MRI) test was conducted.  

As a result of a lack of objective findings, the Board's May 2012 remand requested that additional information be provided, in which any and all evaluations, studies and tests, including an MRI, if deemed necessary by the examiner, were to be provided.  An August 2012 VA examiner again stated that there were no objective findings to support the diagnosis of right hip bursitis.  However, the Veteran was again not provided an MRI.

Thus, the Veteran was not provided an MRI in 2009 or in 2012, which could have identified soft tissue impairments, such as bursitis.  In any event, both the 2009 and 2012 VA examiners diagnosed the Veteran with right hip bursitis.  Therefore, the requirement for a current disability has been met.  38 C.F.R. §3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).

Although the VA examiners indicated there was no objective evidence to support their bursitis diagnoses, the Board is not surprised; bursitis might not be demonstrated through x-ray.  Rather, an MRI is a more appropriate test for soft tissue injuries such as bursitis.  Therefore, given the record before it, the Board finds that (1) the Veteran was treated in service for right hip bursitis; (2) currently has a diagnosis of right hip bursitis, and (3) there is no negative opinion with regards to a direct nexus between the Veteran's service and his current disability.  Accordingly, as the Veteran is competent to relate his right hip symptomology since service to the present, Board finds that the Veteran's right hip bursitis began during his active service and has continued to the present day. 

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for right hip bursitis is warranted.


ORDER

Service connection for right hip bursitis is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


